    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 1 of 13




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                           DUBLIN DIVISION

  ZANE MEYERS, et al.,                      )
                                            )
            Plaintiffs,                     )
                                            )
    v.                                      ) CIVIL ACTION FILE NO.:
                                            )
  GENOLA JACKSON, et al.,                      3:21-CV-0036-DGB-BKE
                                            )
                                            )
            Defendants.                     )


               BRIEF IN SUPPORT OF THE PROBATE COURT
                      JUDGES’ MOTION TO DISMISS

         COME NOW DEFENDANTS JACKSON, MARTIN and SPIRES and,

pursuant to Rule 12 (b) of the Federal Rules of Civil Procedure and the Local

Rules, file this Brief in Support of their Motion to Dismiss, as follows:

                                INTRODUCTION

         This is a case arising under § 1983 and the Second Amendment. The

individual Plaintiffs, who say they are Georgia residents between the ages of 18

and 20 years old, express a desire “to carry loaded, operable handguns on their

person, outside their homes, while in public, for lawful purposes including

immediate self-defense.” ( Doc. 1 at ¶ 6). They challenge Georgia’s law requiring a

weapons carry license for certain weapons-related activities, because they are
     Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 2 of 13




under 21 and they are ineligible for a weapons carry license. (Doc. 1 at ¶¶ 18-20,

41-42, 56-57, 71-72).

       Plaintiffs sue these Defendants because Judges Jackson, Martin and Spires

hold office as the elected Probate Court judges in counties where the three

individual Plaintiffs would apply for a Georgia Weapon License (GWL), if any

Plaintiff were to so apply. There is no allegation that any Plaintiff ever applied to

any Probate Court for a GWL, and there is no allegation that any Probate Judge has

done anything with regard to any Plaintiff. For the reasons discussed herein,

Judges Jackson, Martin and Spires are entitled to dismissal from this action.

              ARGUMENT AND CITATIONS TO AUTHORITY

       For the reasons discussed below, Defendants are entitled to absolute judicial

immunity against Plaintiff’s § 1983 individual claims; Plaintiffs lack standing to

pursue any claim against these Defendants, and there is no ripe controversy; the

Complaint fails to state a claim against these Defendants upon which relief can be

granted; the Eleventh Amendment bars any claim for money damages or costs; and

Defendants Martin and Spires preserve an objection to venue in this Court.

I.     DEFENDANTS HAVE ABSOLUTE JUDICIAL IMMUNITY FROM
       DAMAGES, AND INJUNCTIVE RELIEF IS UNAVAILABLE

       Judges are entitled to absolute immunity for all actions taken in their judicial

capacity, except where they act in the “clear absence of all jurisdiction.” Bolin v.

Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (quoting Stump v. Sparkman, 435 U.S.

                                           2
    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 3 of 13




349, 356-57, 98 S.Ct. 1099, 1105, 55 L. Ed. 2d 331 (1978)). In 1996, Congress

responded to Pulliam v. Allen, 466 U.S. 522, 540, 104 S. Ct. 1970, 1980 (1984)

(holding that judicial immunity from damages did not extend to equitable relief),

by enacting Section 309 of the Federal Courts Improvement Act of 1996 (FCIA).

S. Rep. 104-366, at 36-37 (1996). Consequently, 42 USC § 1983 provides that:

   [I]n any action brought against a judicial officer for an act or omission taken
   in such officer’s judicial capacity, injunctive relief shall not be granted
   unless a declaratory decree was violated or declaratory relief was
   unavailable.

42 USC § 1983.

      Here of course there is no declaratory judgment, and so Plaintiffs’ plea for

injunctive relief must be dismissed.

      Likewise, Plaintiffs’ plea for costs and attorney’s fees against these

Defendants must be dismissed. 42 U.S.C. 1988(b) provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s

judicial capacity such officer shall not be held liable for any costs, including

attorney’s fees, unless such action was clearly in excess of such officer's

jurisdiction.” Judges Jackson, Martin and Spires have not taken any action with

regard to Plaintiffs, much less actions outside of their jurisdiction.

      Another line of authority points to the same result. A 42 U.S.C. § 1983

action may not be used to compel a state court to take a particular course of action


                                           3
      Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 4 of 13




because this court has no authority to issue a writ directing state judicial officers in

how to perform their duties. Lamar v. 118 Judicial Dist. Court of Texas, 440 F.2d

383, 384 (5th Cir. 1971); Haggard v. State of Tennessee, 421 F.2d 1384, 1386 (6th

Cir.1970); Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587

(4th Cir. 1969).

        Consequently, Judges Jackson, Martin and Spires are entitled to dismissal

from this action.

II.     PLAINTIFFS LACK STANDING IN REGARD TO CLAIMS
        AGAINST THE PROBATE COURT JUDGES

        To establish standing under Article III of the Constitution, a plaintiff must

“allege (1) an injury that is (2) fairly traceable to the defendant’s allegedly

unlawful conduct and that is (3) likely to be redressed by the requested relief.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 590, 112 S.Ct. 2130 (1992) (quoting

Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315 (1984)) (internal quotation

marks omitted). The standing requirement applies to each claim that a plaintiff

asserts. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352, 126 S.Ct. 1854 (2006).

        A.    There is No Claimed Injury Traceable to the Probate Court
              Judges

        “[P]laintiffs in the federal courts must allege some threatened or actual

injury resulting from the putatively illegal action before a federal court may

assume jurisdiction.” O'Shea v. Littleton, 414 U.S. 488, 493, 94 S. Ct. 669, 675

                                           4
    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 5 of 13




(1974). Here, Plaintiffs do not allege that they applied for GWLs, and they do not

claim that some threatened or pending prosecution has occurred in a probate court

with regard to weapon possession. Simply put, there is no case or controversy

sufficient to invoke the Court’s jurisdiction with regard to these Defendants.

      The Supreme Court has said that “a [pre-enforcement] plaintiff satisfies the

injury-in-fact requirement where he alleges ‘an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute,

and there exists a credible threat of prosecution thereunder.’ ” Susan B. Anthony

List v. Driehaus, 134 S. Ct. 2334, 2342 (2014) (quoting Babbitt v. Farm Workers,

442 U.S. 289, 298, 99 S. Ct. 2301 (1979)). Here, Plaintiffs’ fail the “credible threat

of prosecution” prong, at least with regard to the Probate Judges. Probate court

judges do not conduct prosecutions for violation of firearms laws.

      Even if these Probate Judges had some role in prosecutions, Plaintiffs would

still lack standing. This case strongly mirrors Seegars v. Ashcroft, 396 F.3d 1248

(2005), where residents of the District of Columbia challenged certain gun

regulations. In Seegers, the plaintiffs claimed that “because of the threat of

criminal prosecution, they forego what they believe would be the additional

security of possessing pistols or possessing a shotgun ready for immediate use.” Id.

at 1251. That is the same basic contention that Plaintiffs assert here, and the



                                          5
    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 6 of 13




present Plaintiffs seek identical relief, i.e., “a declaration that the challenged

provisions are unlawful.” Id.

      As in Seegers, here “plaintiffs allege no prior threats against them or any

characteristics indicating an especially high probability of enforcement against

them.” Seegars, 396 F.3d 1248, 1255 (2005); see also Boyle v. Landry, 401 U.S.

77, 91 S. Ct. 758 (1971) (standing to challenge state statutes denied where there

was no showing of threatened or actual prosecution under challenged statute).

Consequently, Plaintiffs lack standing to pursue claims against these Defendants.

      B.     There Is No Ripe Controversy Between Plaintiffs and the Probate
             Court Judges

      Ripeness is technically not the same thing as standing, but the application of

that doctrine here is so closely related to standing that both are logically considered

together. See MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128 n.8, 127 S.

Ct. 764 (2007) (explaining that “standing and ripeness boil down to the same

question” in cases where “the party seeking declaratory relief is himself preventing

the complained-of injury from occurring”). The ripeness doctrine is meant “to

prevent the courts, through avoidance of premature adjudication, from entangling

themselves in abstract disagreements.” Abbott Laboratories v. Gardner, 387 U.S.

136, 87 S. Ct. 1507, 1515 (1967).




                                          6
    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 7 of 13




      In order to assess whether an action is premature, courts are required to

evaluate: (1) “the fitness of the issues for judicial decision;” and (2) “the hardship

to the parties of withholding court consideration.” Id. Here, no Plaintiff alleges

having submitted a GWL application to any Probate Court. There is no adverse

decision by a probate judge, and certainly no criminal prosecution alleged (much

less a prosecution by a probate judge, which is impossible). Likewise, there is no

hardship to any party from the Court refusing to rule on an abstract constitutional

issue that will have no impact on a live controversy.

      While Plaintiffs undoubtedly will invoke Ex Parte Young, 209 U.S. 123,

157, 28 S. Ct. 441 (1908), “[c]ourts have not read Young expansively. [cits.] Young

does not apply when a defendant state official has neither enforced nor threatened

to enforce the allegedly unconstitutional state statute. [cits.]” Children’s

Healthcare is a Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1415–16 (6th Cir. 1996).

“General authority to enforce the laws of the state is not sufficient to make

government officials the proper parties to litigation challenging the law.” 1st

Westco Corp. v. Sch. Dist., 6 F.3d 108, 113 (3d Cir. 1993) (citing Rode v.

Dellarciprete, 845 F.2d 1195, 1208 (3d Cir. 1988)). “Holding that a state official’s

obligation to execute the laws is a sufficient connection to the enforcement of a

challenged statute would extend Young beyond what the Supreme Court has



                                          7
    Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 8 of 13




intended and held. [cits.]” Deters, 92 F.3d at 1416. The same must be true of

judges.

      If Plaintiffs seek some controversy with the Probate Court judges, then the

proper procedure is for Plaintiffs to invoke a ruling by a Probate Court. Perhaps

Plaintiffs might actually apply for a GWL by filing an application in a probate

court. If the application is denied on a ground that is constitutionally infirm, then

Plaintiffs can appeal the decision and raise the constitutional issue in Georgia

courts, with ultimate recourse to the United States Supreme Court. See Amos v.

State, 298 Ga. 804, 808, 783 S.E.2d 900, 905 (2016) (disposing of Second

Amendment challenge to Georgia weapons licensing statute). Plaintiffs have done

none of that, so their case against these Defendants is not ripe and must be

dismissed.

      C.     FPC Lacks Organizational Standing and Has No Ripe
             Controversy With These Defendants

      Plaintiff Firearms Policy Coalition, Inc. (FPC), has the same basic standing

and ripeness problems detailed above. FPC asserts “associational” standing, under

which organizations may assert “associational” or “representational” standing to

enforce the rights of members where “[1] its members would otherwise have

standing to sue in their own right, [2] the interests at stake are germane to the

organization’s purpose, and [3] neither the claim asserted nor the relief requested


                                         8
       Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 9 of 13




requires the participation of individual members in the lawsuit.” Sierra Club v.

TVA, 430 F.3d 1337, 1344 (11th Cir. 2005) (quoting Friends of the Earth v.

Laidlaw Environmental Servs., 528 U.S. 167, 181 (2000)).

         FPC fails the first prong because, as discussed above, no member is alleged

to have any substantial basis for standing to assert a claim against these Defendants

and there is no ripe controversy. FPC does not claim that an individual member

applied for a GWL from a Probate Court where a Defendant is a judge, or that any

of these Defendants harmed any of their members.

III.     PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH RELIEF
         CAN BE GRANTED

         These Defendants are judges and they have no role in adopting, amending or

abrogating the Georgia Weapons License statute. The State of Georgia is

responsible to defend the statute. Regardless, to avoid any appearance of waiver,

Defendants submit that Plaintiffs’ challenge to the statute fails to state a claim

upon which relief can be granted, both against these Defendants and as an abstract

matter of law. Plaintiffs raise the same basic challenge rejected by the Fifth Circuit.

NRA of Am., Inc. v. McCraw, 719 F.3d 338 (5th Cir. 2013); NRA v. Bureau of

Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185 (5th Cir. 2012).

         In McCraw, the plaintiffs argued that “a scheme that bans 18-20-year-olds

from carrying handguns in public, either openly or concealed, is an


                                          9
      Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 10 of 13




unconstitutional infringement on 18-20-year-olds’ right to use handguns in self-

defense.” Id. at 346. After a thorough analysis, which need not be repeated here,

the Fifth Circuit rejected that challenge.

       Texas determined that a particular group was generally immature and
       that allowing immature persons to carry handguns in public leads to gun
       violence. Therefore, it restricted the ability of this particular group to
       carry handguns outside their vehicles in public. This means is
       substantially related to the Texas’s stated goal of maintaining public
       safety, and it still allows 18-20-year-olds to have handguns in their cars
       and homes and to apply for concealed handgun licenses as soon as they
       turn 21. The Texas scheme thus survives intermediate scrutiny, and we
       affirm the district court's conclusion that it does not violate the Second
       Amendment.

NRA of Am., Inc. v. McCraw, 719 F.3d 338, 349 (5th Cir. 2013).

        Everything stated in the passage above is true of the present case, except that

this case arises in Georgia rather than Texas. There is no need to deviate from

McCraw’s sound holding. Consequently, Plaintiffs’ challenge to Georgia’s statute

must be dismissed for failure to state a claim upon which relief can be granted.

IV.     THE ELEVENTH AMENDMENT BARS ANY MONETARY RELIEF
        AGAINST ANY DEFENDANT IN AN OFFICIAL CAPACITY

        “The Eleventh Amendment prohibits actions against state courts and state

bars.” Kaimowitz v. Fla. Bar, 996 F.2d 1151, 1155 (11th Cir. 1993). “[T]he Georgia

Constitution created the [probate] courts as a part of Georgia’s judicial branch. Ga.

Const. art. VI, § 1, ¶ 1.” Holt v. Floyd Cty., No. 4:18-CV-0112-HLM, 2018 U.S.

Dist. LEXIS 219133, at *37-38 (N.D. Ga. 2018).

                                             10
     Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 11 of 13




       Federal courts in Georgia have found that a lawsuit against a local judge in

her official capacity is a lawsuit against the State, subject to immunity under the

Eleventh Amendment. Stegeman v. Georgia, No. 1:06-CV-2954-WSD, 2007 U.S.

Dist. LEXIS 51126, 2007 WL 2071542, at *7 n.22 (N.D. Ga. 2007), aff'd, 290 F.

App'x 320 (11th Cir. 2008) (“The Court finds that Defendant DeKalb County

Probate Court is entitled to Eleventh Amendment immunity.”); Holt, supra

(finding that the Eleventh Amendment barred claim against magistrate court judge

sued in official capacity); Watts v. Bibb Cty., Ga., No. 5:08-CV-413(CAR), 2010

U.S. Dist. LEXIS 103570, 2010 WL 3937397, at *12 (M.D. Ga. 2010) (finding

that the chief magistrate judge was an arm of the state and was entitled to Eleventh

Amendment immunity).

       It follows that the Court lacks jurisdiction to entertain any money damages

claim against these Defendants in their official capacities, and an award of costs is

prohibited. See also 42 U.S.C. 1988(b) (prohibiting award of costs and attorney’s

fees in action against judges).

V.     DEFENDANTS SPIRES AND MARTIN PRESERVE A CHALLENGE
       TO VENUE

       “The venue statute (28 U.S.C. § 1391(b)) ... ‘permits the plaintiff to lay

venue in ‘any civil action’ either in the district in which the defendant resides or

the district where a substantial part of the claim arose.’ ” Sumter v. Hussey, No.


                                         11
   Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 12 of 13




CV416-109, 2017 U.S. Dist. LEXIS 57463, at *15 (S.D. Ga. 2017) (quoting 14D

Fed. Prac. & Proc. Juris. § 3808). Defendants Spires and Martin are Probate Court

Judges in Houston County and Lamar County, respectively. While efficiency and

uniformity tend to favor a single case in a single forum, these Defendants preserve

a challenge to venue so as to avoid waiver of the issue. The referenced counties are

in the Middle District of Georgia, and Defendants Spires and Martin reserve their

entitlement to adjudication in the federal district where they reside and hold office.

                                  CONCLUSION

      For each of the foregoing reasons, Judges Jackson, Martin and Spires are

entitled to dismissal of all claims against them. Defendants request the Court to

certify any dismissal as final under Rule 54(b).

                                    Respectfully submitted,

                                    WILLIAMS, MORRIS & WAYMIRE, LLC

                                    /s/ Jason Waymire_________
                                   JASON C. WAYMIRE
                                   Georgia Bar No. 742602
                                   Attorneys for Defendants Jackson, Spires
                                   and Martin

Bldg. 400, Suite A
4330 South Lee Street
Buford, GA 30518
T: 678-541-0790
F: 678-541-0789
jason@wmwlaw.com


                                          12
   Case 3:21-cv-00036-DHB-BKE Document 19-1 Filed 08/10/21 Page 13 of 13




          CERTIFICATION OF COMPLIANCE WITH L.R. 5.1(B).

      Counsel for Defendants certifies that the foregoing Brief complies with the

Court’s font and point size requirements.




                                        13
